DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. 
3. The Action is responsive to the Applicant’s above RCE filed 02/09/2022 and Remarks and Amendments filed 01/19/2022. All previously drawn objections and/or rejections is hereby withdrawn. 
4. Claims 1-20 were previously rejected and pending. The claims are allowed as its notice presented below in which claims 1, 8 and 15 are independent.
Allowable Subject Matter
5. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution histories of the instant application; 
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
The title of the instant application is “UTILIZING NEURAL NETWORK AND MACHINE LEARNING MODELS TO GENERATE A QUERY AFTER MIGRATING DATA FROM A SOURCE DATA STRUCTURE TO A TARGET DATA STRUCTURE” and, accordingly, it is dedicated to migrating data from source to target by method/device/medium involving data structure, extracting data, natural language processing, machine learning model, trained machine learning model, neural network model and optimized target query.
The application endeavors the modernization of data migration from source of data structures associated with hardware to target of data structures associated with cloud computing environments.  

In the Examiner's Final Office Actions of 11/22/2021, under 35 U.S.C. § 103, the application is rejected as being unpatentable over
Jacob et al.: “PLATFORM MANAGEMENT OF INTEGRATED ACCESS OF PUBLIC AND PRIVATELY-ACCESSIBLE DATASETS UTILIZING FEDERATED QUERY GENERATION AND QUERY SCHEMA REWRITING OPTIMIZATION”, (U.S. Patent Application Publication 20200218723 A1, filed June 28, 2019 and published July 9, 2020, hereafter “Jacob”), in view of 
Trummer: “VERIFYING TEXT SUMMARIES OF RELATIONAL DATA SETS”, (U.S. Patent Application Publication 20210200762 A1, filed November 6, 2018 and published July 1, 2021), and further in view of 
Sirin et al.: “SYSTEM AND METHOD FOR PROVIDING PREDICTION-MODEL-BASED GENERATION OF A GRAPH DATA MODEL”, (U.S. Patent Application Publication 20190384863 A1, filed June 13, 2018 and published December 19, 2019, hereafter “Sirin”) and 
BAE: “APPARATUS AND METHOD FOR DATA MIGRATION”, (U.S. Patent Application Publication 20170344433 A1, filed May 26, 2017 and published November 30, 2017).

With respect to the above rejections, in a Remarks filed 01/19/2022, the Applicant argued that “Even assuming that BAE' s disclosure of "extract[ing] the migration target data from the
restored backup data" corresponds to "perform[ing] a search of the target data structure," as recited in Applicant's claim 8, which Applicant does not concede, BAE' s "extract[ing] the migration target data from the restored backup data" is performed "using the acquired location information," and not "the optimized target query," as recited in Applicant's claim 8. In other words, the "location information" in BAE is not the same as the "optimized target query" as recited in Applicant's claim 8.
Applicant respectfully submits that JACOB, TRUMMER and SIRIN fail to make up for the deficiencies in BAE.”.

A further review of the claimed subject matter that is specifically dedicated to machine learning model/neural network model based data migration. On which the Examiner was persuaded that features identified in claim 8 and or similarly claimed in independent claims 1, and 15 are distinct from prior art and is among the merits of allowable subject matters as listed below.
"receiving, by a device, source code from a source data structure;
receiving, by the device, information associated with a target data structure;
analyzing, by the device, the source code to extract statements included in the source code;
utilizing, by the device, natural language processing on the statements to identify functions and keywords associated with the source data structure;
training, by the device, a machine learning model with the functions and the keywords to generate a trained machine learning model;
migrating, by the device, data from the source data structure to the target data structure;
processing, by the device, the information associated with the target data structure, with the trained machine learning model, to transform a source query to a target query compatible with the target data structure;
processing, by the device, the target query, with a neural network model, to generate an optimized target query with improved cost and performance relative to a cost and a performance of the target query; and
by the device, the optimized target query to perform a search of the target data structure.”.

An update search on prior art in domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, and 9.
Claims (2-7), (9-14) and (16-20) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.  
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 10, 2022